

117 HR 2271 IH: Native American Language Resource Center Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2271IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Young (for himself, Ms. Leger Fernandez, Ms. Eshoo, Mr. Gallego, Ms. Garcia of Texas, Mr. Kahele, Mr. Kilmer, Mrs. Carolyn B. Maloney of New York, Ms. Moore of Wisconsin, Mr. O'Halleran, Mr. Price of North Carolina, Mr. Sablan, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a Native American language resource center in furtherance of the policy set forth in the Native American Languages Act.1.Short titleThis Act may be cited as the Native American Language Resource Center Act of 2021.2.PurposesThe purposes of this Act are to further the policies set forth in the Native American Languages Act (25 U.S.C. 2901 et seq.) by creating a national resource center and, through such national resource center and actions, to—(1)preserve, protect, and promote the rights and freedom of Native Americans to use, practice, and develop Native American languages (as defined in section 103 of the Native American Languages Act (25 U.S.C. 2902));(2)allow the United States to fulfill its trust responsibility to Native American communities and address the effects of past discrimination against Native American language speakers;(3)support revitalization of Native American languages; (4)encourage and support the use of Native American languages as a medium of instruction, including use as a medium of education in schools operated by Tribes, States, territories, the Federal Government, and Native American language educational organizations;(5)encourage and support the use and development of Native American languages as the medium of instruction for a wide variety of age levels and academic content areas;(6)support metrics aligned with the Native American language of instruction, including assessments, qualifications, and processes based on well-demonstrated best practices in Native American language medium education;(7)identify—(A)barriers to Native American language education and learning within Federal laws; and (B)actions needed for alignment with the Native American Languages Act (25 U.S.C. 2901 et seq.);(8)encourage and support elementary schools, secondary schools, and institutions of higher education to include Native American languages in the curriculum in the same manner as other world languages, including through cooperative agreements and distance education, and to grant proficiency in Native American languages the same full academic credit as proficiency in other world languages;(9)encourage and support the development of appropriate teacher preparation programming for the teaching of, and through, Native American languages, including appropriate alternative pathways to teacher certification;(10)provide a resource base to provide information to Federal, Tribal, State, territory, and local governments and Native American educational organizations to allow the spread of best practices in the use, practice, and development of Native American languages in Native American communities, including use in educational institutions;(11)provide a resource base for the use of technology in intensive community-, land-, and archive-based programs, as well as hybrid and collaborative programs in supporting the retention, use, development, and teaching of Native American languages by government and private entities;(12)provide a developmental base from which interested Tribal colleges and universities and other Native American entities might develop fully functioning Native American language medium education systems that include associated preschool, elementary school, secondary school, and adult education programs conducted through the medium of Native American languages;(13)provide a means to further collaboration among formal government, institutional, and community-based Native American language programs, resources, and research efforts with additional access to international best practices in indigenous language revitalization; and (14)develop a support center system for Native American language participants to gather and share helpful information and experiences. 3.Native American language resource centerSection 603 of the Higher Education Act of 1965 (20 U.S.C. 1123) is amended—(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; (2)by inserting after subsection (a) the following:(b)Native American language resource center authorized(1)In generalThe Secretary is authorized to make a grant to, or enter into a contract with, an eligible entity for the purpose of—(A)establishing, strengthening, and operating a Native American language resource and training center as described in paragraph (2); and (B)staffing the center with individuals who have high-level fluency in American Indian, Alaska Native, and Native Hawaiian languages and are experienced with Native American language education in preschool, elementary school, secondary school, adult education, and higher education programs.(2)Purposes of centerThe Native American language resource center established under paragraph (1) shall serve as a resource to— (A)improve the capacity to teach and learn Native American languages and further Native American language acquisition; (B)preserve, protect, and promote the rights and freedom of Native Americans to use, practice, and develop Native American languages;(C)allow the United States to fulfill its trust responsibility to Native American communities and address the effects of past discrimination against Native American language speakers;(D)support revitalization of Native American languages;(E)encourage and support the use of Native American languages as a medium of instruction, including use as a medium of education in schools operated by Tribes, States, the Federal Government, and Native American language educational organizations;(F)encourage and support the use and development of Native American languages as the medium of instruction for a wide variety of age levels and academic content areas;(G)support metrics aligned with the Native American language of instruction, including assessments, qualifications, and processes based on well-demonstrated best practices in Native American language medium education;(H)identify barriers to Native American language education and learning within Federal laws and actions needed for alignment with the Native American Languages Act (25 U.S.C. 2901);(I)encourage and support elementary schools, secondary schools, and institutions of higher education to include Native American languages in the curriculum in the same manner as other world languages, including through cooperative agreements and distance education, and to grant proficiency in Native American languages the same full academic credit as proficiency in other world languages;(J)encourage and support the development of appropriate teacher preparation programming for the teaching of, and through, Native American languages, including appropriate alternative pathways to teacher certification;(K)provide a resource base to provide information to Federal, Tribal, State, and local governments and Native American educational organizations to allow the spread of best practices in the use, practice, and development of Native American languages in Native American communities, including use in educational institutions;(L)provide a resource base for the use of technology in intensive community-, land-, and archive-based programs, as well as hybrid and collaborative programs in supporting the retention, use, development, and teaching of Native American languages by government and private entities;(M)support the acquisition of distance learning technologies and training for parents, students, teachers, and learning support staff, including the compilation and curation of digital libraries and other online resources in target Native American languages, the development of distance learning curricula appropriate for preschool, elementary school, secondary school, adult education, and postsecondary education, the pedagogical training for teachers, and other efforts necessary to continue Native American language acquisition through distance learning;(N)provide a developmental base from which interested Tribal colleges and universities and other Native American entities might develop fully functioning Native American language medium education systems that include associated preschool, elementary school, secondary school, and adult education programs conducted through the medium of Native American languages;(O)provide a means to further collaboration among formal government, institutional, and community-based Native American language programs, resources, and research efforts with additional access to international best practices in indigenous language revitalization;(P)develop a support center system for Native American language participants to gather and share helpful information and experiences; and(Q)address any of the purposes of foreign language centers included under this section if, in doing so, the Native American language resource center—(i)does so as a subsidiary activity;(ii)focuses benefits on Native Americans living in Native American communities, or closely tied to such communities; and(iii)ensures that one of the outcomes being strengthened through this subparagraph is the use of one or more Native American languages in a Native American community.(3)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means—(i)an institution of higher education;(ii)an entity within an institution of higher education with dedicated responsibility for Native American language and culture education;(iii)a consortium of such institutions; or (iv)a consortium of such institutions and other entities with unique responsibilities for Native American languages.(B)Native American; Native American languageThe terms Native American and Native American language have the meanings given those terms in section 103 of the Native American Languages Act (25 U.S.C. 2902).(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, $3,000,000 for each fiscal year.; and(3)in the matter preceding paragraph (1) of subsection (c), as redesignated by paragraph (1), by striking subsection (a) and inserting this section.